DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
,In claims 7 and 17, you claim the stripper blade, then you claim the blade.  It is unclear as to whether these are the same elements. 
In claim 14,  when you claim the blade, it appears that you are referring to  the blade cartridge.  The sleeve does not appear to be secured to the distal end of the first portion of the actual blade. 
In claim 15, you claim that the blade body has the part cylindrical portion that houses the heater, you also claim that the blade is removably attached to the blade.  I was under the impression that the hollow section was a part of the chuck. 

Claim 11 recites the limitation "a distal end to said first portion of said blades" in line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,15,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd et al. (3,752,017).
In reference to claims 1,4 and 15, Lloyd teaches   A thermal tool comprising a frame, 17,  having a pair of oppositely disposed prongs, 12,14, each terminating in a chuck,  (the end of prongs that form the channel, 11), a pair of thermal cartridges, 22,24, each having a thermal distal end assembly with a first portion designed to fit 

a pair of heater assemblies, 26,28, each shaped and sized to fit securely within said hollow section of said thermal cartridges and wherein said thermal cartridge includes a blade removably attached to said hollow section. (col.2, line 59-col. 3, line 39).

In reference to claim 2, wherein said chuck on each of said prongs includes a shaped cutout having a shape matching the shape of the outer surface of said hollow section of said thermal cartridges,  (fig. 1).

In reference to claim 19,  A thermal tool comprising a frame, 17, having a pair of oppositely disposed prongs, 12,14,  each terminating in a chuck, (the end of prongs that form the channel, 11) and a pair of cartridges, 122,124, each having a thermal distal end assembly having a thermal tip portion, 120,130, a central sleeve and a proximal connector, each thermal tip portion designed to fit securely within said chucks of said frame, each thermal tip portion further including a heater assembly, (col. 5, lines 21-41).

In reference to claim 20, wherein each thermal tip portion further includes a hollow section encasing a heater assembly shaped and sized to fit securely within said hollow section,  (fig. 1a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,6 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al.
Lloyd et al. teaches all the limitations of the claims except for wherein said thermal cartridges include stripping blades formed from an iron or nickel alloy by metal injection molding, casting or machining process, wherein said heater assembly comprises an iron-chromium-aluminium (FeCrAl) or Nickel-Chromium (Ni-Cr) alloy wire forming a coil with a ceramic core and wherein said thermal tip portion includes a removably attached stripping blade.
It would have been obvious to one having orsinary skill in the art at the time the invention was to provide the tool of Lloyd et al. with wherein said thermal cartridges include stripping blades formed from an iron or nickel alloy by metal injection . 

Allowable Subject Matter
Claims 3 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conrad et al. (5,016,500, Fukunaga (3,980,861) and Potesta, (4,932,291) was cited to show other examples of thermal tools. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SLM/
February 27, 2021

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723